Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 07/19/2021, wherein claims 1, 50, 56-59 have been amended, and new claims 60-67 have been added. Applicant’s amendment also cancelled claims 2, 17, 18. 48, 51-55
Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are examined herein so far as they read on the elected species.

            
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Rinsch et al. (US 2014/0018415, PTO-1449).
Rinsch et al. teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. See paras [0221]-[0224]. Rinsch et al. teaches a method of improving muscle function comprising administering a therapeutically effective amount of urolithin A. See para [1476], page 53; paras [1523]-[1525]. Rinsch et al. teaches that administration of urolithin A (a dosing of 50 mg/kg/day) mixed with food improves muscle strength in aged mammals. See Example 18, page 89. It is taught that decrease in mitochondria turnover leads to an accumulation of dysfunctional organs and ensuing muscle damage. See para [0224]. It is taught that the compositions therein can contain urolithins, or precursors thereof, together with one or more agents that are useful for mitochondrial disorders such L-carnitine. See para [2091]. 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]. Daily administration is taught and greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. See paras [2130]-[2131]. It is taught that urolithin or precursor thereof is administered in a dose sufficient to achieve a peak serum level of urolithin and its known metabolites (glucoronides, sulfonates, etc.) of at least 0.001 micromolar (µM). See para [2145]-[2146]. It is taught that urolithin A increases mitochondrial function in aged C. elegans. See Example 8, page 85. It is taught that urolithin A increases autophagy in aged C. elegans. See Example 9, page 86. It is taught that urolithin A increases autophagy in Mammalian cells. See Example 12, page 87. It is taught that the compounds therein can be in the form of tablets, capsules. See para [2117].
	

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day to a human to treat or improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day with reasonable expectation of success of improving muscle function.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day to a human to increase mitophagy or autophagy because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day with reasonable expectation of success to increase mitophagy or autophagy.

It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters 
Rinsch et al. renders obvious to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day to increase mitophagy or autophagy; to improve muscle function; and said administration will improve mitochondrial function, improve muscle growth as in instant claims 1, 49, 50, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant’s remarks that “Increased mitochondrial content per cell in muscle tissue is indicative of improved muscle growth. Support for improving "mitochondrial function" can be found in the specification at page 68. In Example 4, microarray analysis was carried out on skeletal muscle biopsies of human subjects administered urolithin A or placebo daily for 28 days. The microarray data presented in Figures 8 and 9 demonstrate that mitochondrial gene sets were significantly upregulated in the muscle tissue following administration of 1000 mg of urolithin A after 28 days of dosing, indicating that mitochondrial function is improved” have been considered. It is pointed out that any superior results have to be commensurate in scope with instant claims. Instant claim 1 recites that urolithin A or a salt thereof is administered at about 1000 mg/day i.e 800 mg/day to 1200 mg/day, since specification teaches “about” can be ±20%, over a period of at least 28 days to any human in need of. Applicant has shown superior results for after Urolithin A at 1000 mg to improve mitochondrial function and muscle growth. Further, Applicant’s clinical study was carried out exclusively in elderly volunteers (see specification at page 56, lines 3-20; and pages 57-58 under subjects), and thus all of the data in Example 4 is confined to elderly subjects. Instant claim 1 is open to all humans in need of. Thus, the evidence in the pharmacological test report is not commensurate in scope with the claimed invention and does not demonstrate criticality of a claimed amounts and over claimed period of treatment in the claimed method of treatment of any human. See MPEP 716.02. Therefore, the evidence presented in specification herein is not seen to be clear and convincing in support the nonobviousness of the instant claimed invention over prior art.
According to MPEP § 716.02, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In order to establish unexpected results over a claimed range (where a larger range is found in the prior art), applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  MPEP § 716.02(d)(II), referencing In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day (for 70 Kg human, the dose is 630 mg/day to 1260 mg/day). See page 80, left hand column para [2137]. Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being optimize the dose and dosing frequency for any particular compound”. See paras [2134]-[2139]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day to a human to treat or improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 9.0 mg/kg/day….18 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer orally a daily dosage of urolithin A as in instant claims such as about 1000 mg/day with reasonable expectation of success of improving muscle function.
Further, it is pointed out that Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 6, 20-21, 23, 50, 56, 57, 60, 61, 63-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,872,850, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,028,932, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 17, 18, 21-31 of U.S. Patent No. 10,485,782; Claims 1, 3, 6, 20-21, 23, 50, 56, 57, 60, 61, 63-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 10,442,784, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Although the conflicting claims are not identical, they are .
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 

Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘850 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
 ‘932 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve mitochondrial function or muscle disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘782 renders obvious to administer orally a daily dosage of urolithin A as in instant claims for increasing or maintaining mitochondrial function or treating mitochondrial–related disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘784 renders obvious to administer orally a daily dosage of urolithin A as in instant claims for treating a muscle related function; and said administration will improve improve .

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).


Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 91, 114, 126-127, 150-153 of US Application No. 13/929,455. Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A or a salt thereof in an amount such as about 1000 mg/day. Claims of ‘455 are drawn to a method of improving or increasing autophagy or mitophagy in a healthy human, elderly human comprising orally administering urolithin A in an amount of 70 mg to 1050 mg. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 950 mg/day to about 1150 mg/day, about 1000 mg/day, 11 mg/kg/day to 16 mg/kg/day because ‘455 teaches administering urolithin A in an amount of 70 mg to 1050 mg.

It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘455 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve mitochondrial function, increase muscle growth as in instant claims, since it is the property of the compound urolithin A on administration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.

Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘455 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve mitochondrial function, increase muscle growth as in instant claims, since it is the property of the compound urolithin A on administration.


Prior Art Made of Record:
US 20120164243………claim 54, method of enhancing muscle performance comprising administering urolithin or US 2016/0213641, method of treating muscular 
WO2014/004902 or US2014/0018415 (used) or US"20160000753"..urolithin A for promoting longevity..PTO-1449
CN103442594...PTO-1449…urolithin A...improve muscle mass, muscle performance etc.
WO2017036993A1…Urolithin A for muscle growth.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627